Citation Nr: 1127269	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-02 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for hypertension.

2.  Entitlement to a compensable disability rating for rhinosinusitis.

3.  Entitlement to service connection for a degenerative joint disease of the right knee (claimed as right knee disorder).

4.  Entitlement to service connection for a right wrist disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to May 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to increased ratings for hypertension and rhinosinusitis, and denied entitlement to service connection for right knee and right wrist disorders.  Timely appeals were noted from that decision.

In April 2009, the Board remanded these issues to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  After completion of the requested development, the case is back before the Board for further appellate action.

The issue of entitlement to an increased rating for bilateral ankle arthroplasty has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action. 

Additionally, the Board finds that the record has raised a claim for TDIU as an included claim within the Veteran's currently pending increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, June 2005 and April 2006 private examination reports noted that the Veteran is unable to work due to service-connected disabilities.  Therefore, this issue has been added as an additional subject for current appellate consideration.  However, additional development is required with respect to this claim.  The issue of entitlement to TDIU and the issues of entitlement to service connection for DJD of the right knee and a right wrist disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension is not characterized by diastolic blood pressure of predominantly 110 or more, or systolic blood pressure of predominantly 200 or more. 

2.  The Veteran's rhinosinusitis is not manifested by incapacitating episodes, nasal polyps or obstruction of the nasal passages greater than 50 percent; nor has the evidence shown three to six non-incapacitating episodes of sinusitis characterized by headaches, pain, and purulent crusting or discharge.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating greater than 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code 7101 (2010).

2.  The criteria for a compensable disability rating for rhinosinusitis have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, Diagnostic Code 6018, 6079 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated January 2004, August 2008, and August 2009, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and the way initial disability ratings and effective dates are established. 

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. Court of Appeals for Veterans Claims (Court) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the aforementioned correspondence in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a) compliant notice as to his increased rating claims.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claims.  The duties to notify and assist have been met.


Increased Rating

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Hypertension

The Veteran's service-connected hypertension is currently rated 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under this diagnostic code, a 10 percent rating is assigned for hypertension when diastolic pressure is predominately 100 or more; or when systolic pressure is predominantly 160 or more; or when there is a history of diastolic pressure predominantly 100 or more and continuous medication for control is required.  A 20 percent rating is assigned when diastolic pressure is predominantly 110 or more, or systolic pressure is predominantly 200 or more.  A 40 percent rating is assigned when diastolic pressure is predominantly 120 or more. A maximum 60 percent rating is assigned when diastolic pressure is predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

As indicated above, to receive the next higher rating of 20 percent, the Veteran's diastolic pressure, i.e., the bottom number of his blood pressure reading, must be predominantly 110 or more, or his systolic pressure, i.e., the top number of his blood pressure reading, must be predominantly 200 or more.  The evidence in this case demonstrates that the Veteran's diastolic pressure is predominantly below 110, and his systolic pressure is predominantly below 200, and thus his hypertension is no more than 10 percent disabling. 

VA outpatient treatment records dated from the time of the filing of the Veteran's claim show that his blood pressure has been read on several occasions.   As an example, in November 2002 the Veteran's blood pressure reading was 182/83; in October 2004, 125/72; in February 2005, 135/82; in November 2006, 111/50; in April 2007, 106/66; and in June 2008, 135/80.  None of the VA treatment records contained within the file show a diastolic pressure over 110 or a systolic pressure of 200 or more.

On VA examination in February 2004, the Veteran's blood pressure readings were 133/76; 140/80; and 136/80.  The diagnosis was arterial hypertension, controlled with medication.

On VA examination in February 2005, blood pressure readings were 138/82, 136/80, and 140/80.  Again, the diagnosis was arterial hypertension, controlled.  

On VA examination in May 2008, blood pressure readings were 119/73; 119/73; and 118/76.  The diagnosis was hypertension, controlled.

Following a careful review of the evidence, the Board finds that the Veteran's hypertension is not shown to be more than 10 percent disabling.  The medical reports show systolic readings which have been consistently below 200 and diastolic readings which have been below 110.  Hence, the Board finds that the currently assigned evaluation of 10 percent is appropriate. 

The Board has considered the Veteran's assertions that his blood pressure is not well controlled.  However, the Board is limited to those factors that are included in the rating criteria provided by regulations for rating that disability.  To do otherwise would be error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The pertinent criteria for rating hypertension in this case involve an assessment of the predominant systolic and diastolic pressure readings of record.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  Accordingly, the documented blood pressure readings of record were the only medical findings which could be considered in concluding that an increased disability rating for hypertension is not appropriate. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's hypertension does not warrant a rating in excess of 10 percent.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990). 

Rhinosinusitis

The Veteran's rhinosinusitis has been rated noncompensably disabling under Diagnostic Code 6513-6522.  Diagnostic Code 6513 pertains to chronic maxillary sinusitis, and Diagnostic Code 6522 refers to allergic rhinitis.   

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a general formula for sinusitis set forth in the rating schedule following Diagnostic Code 6514.  This general rating formula for sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis.  

Under this formula, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R.          §§ 4.97, Diagnostic Code 6510-6514.  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97.  Where the schedule does not provide a 0 percent evaluation for a diagnostic code, as here, a zero percent evaluation shall be assigned when the requirements for a compensable rating have not been met.  38 C.F.R.        § 4.31.  

Diagnostic Code 6522 provides ratings for allergic or vasomotor rhinitis.  Allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling.  38 C.F.R. § 4.97.

VA treatment records dating from 2002 show that the Veteran has reported intermittent episodes of rhinosinusitis with headache and purulent discharge.  On VA examination in February 2004, the Veteran reported interference with breathing through the nose and treatment with medication.  There was no history of chronic sinusitis or incapacitating episodes.  There was no evidence of obstruction, polyps, tenderness, discharge or crusting.

During a private medical examination in June 2005, the Veteran reported rhinitis 1-3 times a month, lasting from 1-5 days each episode.  On 3 to 4 occasions per year, the episodes of rhinitis were "complicated with sinusitis and bronchitis.  On occasions these episodes are incapacitating."  The physician did not indicate whether a physician had prescribed bedrest or the frequency of the claimed incapacitating episodes.  

An April 2006 private evaluation noted the Veteran's complaints of "recurrent sinusitis with associated headaches, pain and [purulent] discharge" and opined that a compensable rating is warranted "as [sinusitis] is likely contributing to his sleep apnea."  

An April 2007 VA treatment record indicates that the Veteran's rhinosinusitis was stable with medication.

On VA examination in April 2008, the Veteran reported nasal congestion, nosebleeds, halitosis, headaches, and frequent clear nasal discharge.  There was no evidence of incapacitating episodes, tenderness, crusting or purulent discharge.  There were no polyps found on examination.  There was partial obstruction of the nose, but the examiner did not indicate the percentage of the nasal passages that were blocked.  The diagnoses were allergic rhinitis and deviated septum.  

The Veteran received another VA examination in September 2010.  The claims folder was reviewed and it was noted that the record was "silent for significant obstruction of the nasal passages and ... for the presence of nasal polyps."  The Veteran reportedly used oral antihistamines and saline spray to treat his symptoms.  He denied the use of antibiotics.  There was no history of hospitalization or surgery for rhinosinusitis.  There was frequent breathing difficulty, and the nostrils were noted to be 30 percent obstructed on the left and 40 percent obstructed on the right.  There were no polyps observed.  X-ray studies showed normal paranasal sinuses.  

The Board finds that a compensable rating is not warranted under Diagnostic Code 6511.  The evidence does not demonstrate that the Veteran suffers from any incapacitating episodes related to rhinosinusitis, meaning episodes in which bed rest is prescribed by a physician, nor does the evidence demonstrate that the Veteran suffered from three to six non-incapacitating episodes per year of rhinosinusitis characterized by headaches, pain, and purulent discharge.  Although a private medical examination report did note the presence of "incapacitating" episodes, there is no evidence that a physician prescribed bedrest for any episode of sinusitis.  The medical evidence of record also shows only intermittent treatment for symptoms of sinusitis.  There is no indication that the Veteran had 3 to 6 episodes of sinusitis per year, and such episodes were not reported on VA examination.  Accordingly, a compensable rating is not warranted under Diagnostic Code 6511.  

Diagnostic Code 6522 provides for a 10 percent rating where the condition is not manifested by polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 20 percent rating is warranted when the medical evidence shows that the allergic rhinitis is with polyps.  However, the Board finds that the Veteran is not entitled to a higher rating under these criteria, as the medical evidence of record does not demonstrate that the Veteran's rhinitis is manifested by polyps, or swelling, or obstruction of the nasal passages on one or both sides that is greater than 50 percent.  Accordingly, Diagnostic Code 6522 cannot serve as a basis for a compensable rating. 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that the Veteran's rhinosinusitis does not warrant a compensable rating.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Extraschedular Ratings

The Board must address referral to the Chief Benefits Director or the Director, Compensation and Pension Service, under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are presented which the Director might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.      § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash, supra.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, two private medical examiners have opined that the Veteran is unable to work; however, the June 2005 opinion reflects that the Veteran's inability to work is primarily due to the atherosclerotic heart disease for which he is separately service connected.  The April 2006 medical opinion states only that the Veteran is "unemployable due to his numerous service related conditions," without elaborating further.  The Board finds that there is little objective evidence that the Veteran's service-connected hypertension and rhinosinusitis, by themselves, interfere with employment more than is contemplated by the current schedular evaluations.  

The Board also observes that the evidence does not establish that the Veteran has experienced hospitalizations or other severe or unusual impairment due to his service-connected hypertension and rhinosinusitis.  In short, the Board finds that the rating criteria for these disabilities contemplate not only his symptoms but the severity of his disabilities.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service- connected disabilities. See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.  Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

Entitlement to a disability rating in excess of 10 percent for hypertension is denied.

Entitlement to a compensable disability rating for rhinosinusitis is denied.


REMAND

Turning first to the issues of entitlement to service connection for DJD of the right knee and a right wrist disorder, the Board notes that while the most recent VA examiner did not find that the Veteran's right wrist disorder was related to service, he did so at least in part on the lack of documented in-service complaints or treatment for any right wrist problem, and it has been held that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner also failed to address the Veteran's complaints of continuing right wrist symptoms since his initial in-service sprain while carrying a duffel bag or the fact that as a medic, the Veteran has had some medical training that would enhance his opinion as to the continuation of relevant symptoms since service.  Consequently, the Board finds that the Veteran should be afforded a new VA examination in order to compensate for these inadequacies.  

With respect to the Veteran's DJD of the right knee, in his April 2004 notice of disagreement, the Board notes that the Veteran also raised the issue of entitlement to service connection for his right knee disorder as secondary to his service-connected bilateral ankle arthroplasty; however, neither the most recent VA examiner nor any other examiner has addressed this aspect of the Veteran's claim.  Thus, further examination is also warranted with respect to this claim.  

In addition, as was noted previously, as a result of June 2005 and April 2006 private medical evaluations, the Board finds that the record has raised an additional claim for TDIU as an included claim within the Veteran's claim for an increased rating for his hypertension and rhinosinusitis.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Therefore, the Board finds that the Veteran should be provided with an examination and opinion as to whether his service-connected disabilities render him unable to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

2.  Schedule the Veteran for a new joints examination for the purpose of ascertaining the nature and etiology of the Veteran's DJD of the right knee and right wrist sprain.  The Veteran must be provided with appropriate notice of the time and place of the examination.  The examiner should review the claims folder and note that review in the examination report.  Specifically, the examiner should provide the following opinion:

(a) State whether it is at least as likely as not (50 percent probability or greater) that the Veteran's DJD of the right knee and right wrist sprain were incurred in are etiologically related to the in-service motorcycle accident, the incident with the duffel bag, or any other incident in service.  Specifically address the Veteran's complaints of continuing right wrist symptoms since his initial in-service sprain while carrying a duffel bag and the fact that as a medic, the Veteran has had some medical training that would enhance his opinion as to the continuation of relevant symptoms since service.

(b) If it is concluded that DJD of the right knee is not directly related to service, state whether it is at least as likely as not (50 percent probability or greater) that such disability was caused or aggravated by the Veteran's service-connected bilateral ankle arthroplasty.

A detailed rationale for any opinion should be provided.  

3.  Additionally, schedule the Veteran for appropriate VA examination to determine the impact that his service-connected disabilities have on his ability to secure or follow substantially gainful employment.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be conducted. 

The examiner should state the degree to which the Veteran's service-connected disabilities of sleep apnea, atherosclerotic heart disease, bilateral ankle arthroplasty, hypertension, degenerative joint disease L5-S1, and rhinosinusitis affect the Veteran's ability to secure or follow substantially gainful employment.  All opinions must be supported by a clear rationale.

4.  After the above has been completed, readjudicate the issues on appeal, taking into consideration all evidence added to the file since the most recent VA adjudication.  If the issues on appeal continue to be denied, the Veteran and his representative must be provided a supplemental statement of the case.  The Veteran must then be given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


